Citation Nr: 0631301	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  99-01 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lumbar 
strain/sprain syndrome.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from July 1988 to March 1989 
and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for lumbar 
strain/sprain syndrome, hearing loss, and tinnitus.  

The veteran presented testimony at a personal hearing at the 
Newark RO in July 1999.  He also testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
January 2005 at the Philadelphia, Pennsylvania RO, which now 
has jurisdiction of the case.  Copies of the hearing 
transcripts are associated with the claims file.  

In April 2005, the Board remanded this claim for additional 
development to be completed.  Unfortunately, all requested 
development has not been conducted.  Therefore, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.


REMAND

As noted, in April 2005, the Board remanded this claim in 
order to obtain additional evidence in support of the 
veteran's claim, including his service medical records 
(SMRs), Reserve medical records, and private medical records.  
In remanding this claim, the Board noted the veteran's SMRs, 
dated from November 1987 to June 1993, were included in the 
record when the May 1998 rating decision and January 2002 
deferred rating decision were issued, but that they were not 
currently included in the claims file.  The Board also 
requested that the report of an April 1998 VA MRI of the 
veteran's left internal auditory canal be obtained in order 
to determine whether the veteran currently has active ear 
disease.  The Board also noted that the record contains a 
January 2005 statement from S.L.B., D.O., F.A.C.S., which 
purported to link the veteran's current diagnosis of 
sensorineural hearing loss to military service relying on 
various records that are not included in the claims file, 
including audiograms conducted in February 1989 and April 
1991.  The Board requested the RO contact Dr. SLB and request 
all clinical records on which his January 2005 statement was 
based.  

The U.S. Court of Appeals for Veterans Claims has held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998). For the reasons set forth below, 
it is found that the instructions of the April 2005 Remand 
were not fully complied with, necessitating another remand.

The Board notes that the veteran's SMRs were requested from 
the United States Army and Joint Services Records Research 
Center (JSRRC).  However, a September 2005 response reflects 
that all available SMRs on file at JSRRC were mailed as 
requested (and are currently associated with the claims 
file), but that the veteran's SMRs were previously sent to 
the VARO in Newark, New Jersey on April 17, 1998.  It does 
not appear that a subsequent request was sent to the Newark 
RO in order to locate and obtain the SMRs that were 
previously sent from the NPRC.  Therefore, an attempt to 
locate and obtain the SMRs from the Newark RO must be 
conducted.

With respect to the April 1998 VA MRI of the veteran's 
internal auditory canal, the Board notes that the report of 
the MRI was never requested.  In an April 2005 letter, the 
AMC requested the veteran identify the date and facility of 
the MRI scan and, in November 2005, the veteran responded 
that he has never had an MRI.  Regardless, the Board finds a 
search for the April 1998 MRI scan must be conducted.  

With respect to the veteran's private medical records and 
follow-up to Dr. SLB's January 2005 statement, the Board 
notes the September 2005 Supplemental Statement of the Case 
(SSOC) reflects the veteran did not complete and return VA 
Form 21-4142, Authorization and Consent to Release 
Information, for each health care provider from whom he 
received treatment for his back and ear disorders.  Although 
no recent authorization forms are included in the record, the 
veteran indicated he had indeed completed and returned the 
authorization forms.  Because the private medical records and 
addendum to Dr. SLB's January 2005 statement are necessary 
for the resolution of this claim, the Board finds the veteran 
should be requested to complete authorization forms for every 
health care provider from whom he received treatment for his 
low back and bilateral ear disorders.

During the pendency of this appeal, in March 2006, the Court 
of Appeals for Veterans Claims issued a decision in the case 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that enhanced VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the RO will 
effectuate the new requirements of the Court in this matter.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.	Conduct a search for the veteran's SMRs, 
dated November 1987 to June 1993, which were 
sent to the Newark, New Jersey, RO in April 
1998.  Any unsuccessful attempts to obtain 
these records should be documented in the 
claims folder.  

2.	Request a copy of the MRI scan of the 
veteran's left internal auditory canal 
ordered by the VA examiner in April 1998 or 
any date thereafter.  Any unsuccessful 
attempts to obtain this record should be 
documented in the claims folder.

3.	Request that Dr. SLB provide clinical medical 
records on which his January 2005 statement 
was based, specifically the February 1989 and 
April 1991 audiograms.  

4.	Request that the veteran complete and return 
VA Form 21-4142, Authorization and Consent to 
Release Information, for each health care 
provider from whom he received treatment for 
his low back pain and bilateral ear problem 
after he was discharged from service.  Any 
unsuccessful attempts to obtain these records 
should be documented in the claims folder.  
Records must be requested from the following:

a.	Michel Chapnick, D.O., Regional Medical 
Associates, P.A., 10 East Broad St., 
Millville, NJ 08332.

b.	Aetna Services, Inc., Litigation 
Document Center, BR15, 151 Farmington 
Avenue, Hartford, CT, 06156-9998.  The 
RO should request that the pertinent 
records in their possession be provided 
without cost for the use by a Government 
agency.  

5.	After all pertinent medical records are 
obtained, the veteran should be scheduled for 
a VA examination in conjunction with his 
claimed lumbar spine and bilateral ear 
disability.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that such 
review is accomplished.

a.  A diagnosis of any currently 
manifested lumbar spine and/or bilateral 
ear disability should be made and the 
examiner should render an opinion as to 
whether the conditions are etiologically 
related to the veteran's military service.  
All necessary special studies or tests, 
including X-ray films, if necessary, are 
to be done and all findings described in 
detail.

b.  The examiner is requested to offer an 
opinion as to whether it is more likely 
than not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a probability 
of less than 50 percent) that any current 
lumbar spine or bilateral ear disability 
is related to the veteran's active 
service.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  If it cannot be determined whether the 
veteran currently has a lumbar spine or 
bilateral ear disability that is related 
to his active service, on a medical or 
scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

6.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


